210 S.E.2d 214 (1974)
24 N.C. App. 113
James Burgess McMAHAN, Employee,
v.
HICKEY'S SUPERMARKET, and Iowa Mutual Insurance Co., Employer and Carrier.
No. 7424IC813.
Court of Appeals of North Carolina.
December 4, 1974.
*215 No counsel for employee.
Morris, Golding, Blue & Phillips by J. N. Golding, Asheville, for employer and carrier.
VAUGHN, Judge.
We hold that the evidence and reasonable inferences arising from that evidence support the crucial findings of the Commission. "Under the Workmen's Compensation Act the Industrial Commission is made the fact-finding body, and the rule is, as fixed by statute and the uniform decisions of this Court, that the findings of fact made by the Commission are conclusive on appeal...." Rice v. Chair Co., 238 N.C. 121, 124, 76 S.E.2d 311, 313.
"`This and other courts of the United States have held that the various compensation acts should be liberally construed so that the benefits thereof should not be denied upon technical, narrow and strict interpretation. The primary consideration is compensation for injured employees. . . .'" Hinson v. Creech, 209 S.E.2d 471, N.C. Supreme Court (opinion filed 26 November 1974). Barbour v. State Hospital, 213 N.C. 515, 518, 196 S.E. 812, 813-814.
*216 That rule of construction is supported by a host of decisions in this jurisdiction. Hinson v. Creech, supra.
The facts found by the Commission make this employee's hernia a compensable injury if G.S. § 97-2(18) is given liberal construction with primary consideration being given to compensation for the injured employee. See Keller v. Wiring Co., 259 N.C. 222, 130 S.E.2d 342; Searcy v. Branson, 253 N.C. 64, 116 S.E.2d 175; Edwards v. Publishing Co., 227 N.C. 184, 41 S.E.2d 592; Moore v. Sales Co., 214 N.C. 424, 199 S.E. 605 and Bigelow v. Tire Sales Co., 12 N.C.App. 220, 182 S.E.2d 856. These cases would appear to support the view that an injury by accident occurred when claimant attempted to load the merchandise onto the rear seat of the automobile.
Affirmed.
CAMPBELL and BRITT, JJ., concur.